Citation Nr: 1223674	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  03-34 243	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic lumbosacral strain, prior to May 17, 2007.

2.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain, form May 17, 2007 through July 22, 2009, and from October 1, 2009.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2002 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for chronic lumbosacral strain, each effective July 24, 2001.  The Veteran filed a notice of disagreement (NOD) in September 2002.  The RO issued a Statement of the Case (SOC) in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.

In October 2005, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In September 2006, the Board remanded the claim for a higher initial rating for chronic lumbosacral strain to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  In a March 2008 rating decision, the AMC granted a higher rating of 40 percent for the Veteran's chronic lumbosacral strain, effective May 17, 2007.  The AMC continued the denial of an initial, compensable rating prior to that date (as reflected in a March 2008 supplemental SOC (SSOC)).

In August 2008, the Board remanded the Veteran's claims for an initial, compensable rating for chronic lumbosacral strain, prior to May 17, 2007, and for a rating in excess of 40 percent for chronic lumbosacral strain, from May 17, 2007, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC granted a separate 10 percent rating for radiculopathy, left lower extremity, effective May 17, 2007.  The AMC continued to deny the claims for higher ratings for lumbosacral strain both before and after May 17, 2007 (as reflected in a March 2010 SSOC) and returned the matters on appeal to the Board for further consideration.

In June 2010, the Board again remanded these matters to the RO, via the AMC, for further action, to include additional development of the evidence.  In a February 2012 rating decision, the AMC granted a separate 10 percent rating for lumbar radiculopathy, right lower extremity, effective December 17, 2008.  In a May 2012 rating decision, the AMC granted a temporary total evaluation (i.e., 100 percent rating) effective from July 23, 2009 through September 30, 2009; a 40 percent rating was assigned effective October 1, 2009.  The AMC also granted special monthly compensation (SMC) based on housebound status, effective from July 23, 2009 through October 1, 2009.  The AMC continued to deny higher ratings for lumbosacral strain before May 17, 2007, from May 17, 2007 through July 22, 2009, and from October 1, 2009 (as reflected in a May 2012 SSOC) and returned these matters to the Board for further consideration.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for chronic lumbosacral strain, the Board characterized the claim on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Furthermore, while-excluding the period during which a temporary, total evaluation was in effect-a higher, 40 percent rating was granted during the pendency of this appeal, inasmuch as higher ratings for the disability are available before May 17, 2007, from May 17, 2007 through July 22, 2009, and from October 1, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board recharacterized the appeal as encompassing both matters set forth on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States (as reflected in a July 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2012, the Veteran filed a VA Form 21-22, appointing AMVETS as his representative.  The Board recognizes the change in representation.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all of his claims remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in May 2012, the Veteran was notified of his award of a temporary total evaluation effective from July 23, 2009 through September 30, 2009, as well as his award of SMC based on housebound status for the same period.  Additionally, a May 2012 SSOC  notified the Veteran of the continued denial of his claim for higher ratings for lumbosacral strain before May 17, 2007, from May 17, 2007 through July 22, 2009, and from October 1, 2009.  Thereafter, the Veteran submitted a signed "Appeals Satisfaction Notice" acknowledging the May 2012 award of one or more of the issues on appeal and requesting that all remaining issues on appeal before the Board be withdrawn.  

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E/ MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


